Citation Nr: 1227343	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  11-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for PTSD.  The Veteran submitted additional evidence in January, March, and September 2010, and the RO issued additional rating decisions in May and December 2010, in which the RO,  inter alia, continued to deny service connection for PTSD.  In February 2011, the Veteran filed a notice of disagreement (NOD), the RO issued a statement of the case (SOC) in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In characterizing the claim on appeal, the Board is cognizant of the decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Clemons, 23 Vet. App. 1.  In the instant case, the record includes other psychiatric diagnoses (i.e., depression).  Under these circumstances, the Board finds his claim is more appropriately characterized as reflected on the title page.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action on the claim on appeal is warranted.

The Veteran contends that he developed PTSD due to a car accident he experienced while stationed at Camp Lejeune in North Carolina.  The Veteran states that during this accident he received a traumatic brain injury, causing him to be hospitalized for 2-3 days, and that a street sweeper operator also involved in the accident was killed.  The Veteran stated first that this accident occurred in Orange County, North Carolina on June 10, 1987, and later that it occurred in Onslow County, North Carolina in 1986.  The Veteran claims that this accident has bothered him constantly from that time and has caused him to suffer from PTSD as well as problems with drug and alcohol addiction.

To ensure that the record is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claim.

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records (STRs), if relevant to the claim.  38 C.F.R. § 3.159(c)(3) (2011).  When records have been lost, VA has a heightened duty to assist the appellant in development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, in March 2006, VA determined that some of the Veteran's service treatment records (STRs) were not able to be located.  The STRs currently of record do not include records from the latter part of the Veteran's service or any mention of the Veteran being involved in a car accident.

Here, while the Veteran's STRs have been requested, clinical records pertaining to the claimed accident and subsequent treatment records are not contained in the current file.  Such records could be pertinent to the Veteran's claim as this could corroborate the Veteran's claimed stressor event that led to his current claimed disability.

The Board notes that clinical records may be filed separately from a veteran's STRs, often under the name of the facility.  Since it does not appear that any attempt has been made to obtain any clinical records associated with the Veteran's alleged car accident in 1986 or 1987, the Board finds that the RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's injury and treatment at Camp Lejeune, North Carolina, for the period of January to December 1986 and the month of June 1987, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, a VA Form 10-5345 (Request for and Authorization to Release Medical Records or Health Information) was submitted by the Veteran to VA in June 2010, indicating that he sought the release of his psychiatric medical records for use in a claim for Supplemental Security Income (SSI) from the Social Security Administration (SSA).  This put VA on notice that the Veteran either had already filed or was intending to file a claim for disability benefits with SSA.  Records associated with the Veteran's SSA disability claim may contain information pertinent to the claim on appeal.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  When VA is put on notice of the existence of SSA records relevant to the current claim, as here, it must seek to obtain those records before proceeding with the appeal.  See Id.; see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Furthermore, a review of the record reveals that not all pertinent VA medical records have been associated with the claims file.  The claims file currently includes treatment records from the Los Angeles VA Medical Center (VAMC) from August 2001 to June 2007 and from the San Diego VAMC from March 2007 to February 2010.  The December 2010 rating decision references as evidence treatment records from the San Diego VAMC from January 2010 to November 2010.  These records are not on file, and should be obtained on remand and associated with the claims file for the record to be complete.  See 38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Additionally, more recent records from both the Los Angeles VAMC and the San Diego VAMC that are pertinent to this claim likely exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should request all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Los Angeles VAMC dated after June 2007 and from the San Diego VAMC dated after February 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should request that the Veteran clarify and elaborate on the information he has provided concerning his car accident near Camp Lejeune and to notify the RO if any police or military records were made of the event that could be sought for additional information.  The RO should also request that the Veteran provide additional information regarding any treatment following the alleged car accident (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), such that the RO may conduct a more thorough search of clinical record for these facilities, as well as any records (or necessary releases to obtain records) related to psychiatric treatment in private facilities following service, including at the La Jolla Veterans Medical Research Foundation, where he has indicated that he has been receiving treatment.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, to include consideration of requests for additional service or clinical records, police reports, or requests from the U.S. Army and Joint Services Records Research Center (JSRRC), following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA examination, if appropriate)prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the Los Angeles VAMC (dated since June 2007) and from the San Diego VAMC (dated since February 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's injury and treatment at Camp Lejeune, North Carolina, for the period of January to December 1986 and the month of June 1987, to include searches of records filed under the medical facility as well as under the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should contact SSA and request that agency to provide a copy of the decision granting or denying the Veteran disability benefits as well as the medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file, including any negative response from SSA.

4.  The RO should send to the Veteran and his agent a  letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

The Veteran should be asked to clarify and explain the information previously provided concerning the accident and to notify the RO if any police or military records were made of the event.

The RO should also request that the Veteran provide additional information regarding any treatment following the alleged car accident (i.e., the dates of such treatment (month and year) and the names of the facilities where such treatment occurred), such that the RO may conduct a more thorough search of clinical record for these facilities, as well as any records (or necessary releases to obtain records) related to psychiatric treatment in private facilities following service, to include the La Jolla Veterans Medical Research Foundation.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, to possibly include requests for service, clinical, police, or JSRRC records, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (including  arranging for the Veteran to undergo VA examination, if appropriate), the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


